Citation Nr: 1750628	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, claimed as residual to right knee injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1973 to November 1976, and from May 30, 2005 to March 31, 2006.  He also had Air Force Reserve service from 1990 to 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied service connection for claimed right knee injury.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the June 2010 rating decision.  The RO issued a statement of the case in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.  

In February 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In June 2016, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a February 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While service  treatment records document a knee complaint during the Veteran's first period of service from November 1973 to November 1976, there is no evidence or argument that a right knee disability had its onset during or is otherwise medically-related to this period of service. 

3.  The Veteran suffered right knee injury in connection with an automobile accident in June 1990, and competent, probative evidence of record establishes that right knee disability clearly and unmistakably existed prior to the Veteran's second period of active service from May 2005 to March 2006.

4.  Competent, probative evidence record establishes that the Veteran's pre-existing right knee disability was clearly and unmistakably not aggravated during his second period of service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, claimed as residual to right knee injury, are not met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153,5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, a March 2010 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the service connection claim.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection is granted).  The June 2010 rating decision reflects the RO's initial adjudication of the claim after issuance of the March 2010 letter.  Hence, this letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and April 2010 and September 2014 VA examination reports and a November 2016 VA addendum.  Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing, along with various statements provided by the Veteran, his daughter, and by his representative, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.  

During the February 2016 Board hearing, the undersigned VLJ identified the issue on appeal.  Pertinent to this matter, testimony was offered with respect to the Veteran's experiences during service, and information was elicited regarding his right knee history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, additional development was ordered, and as a result, additional evidence was subsequently added to the claims file. The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the June 2016 remand, the AOJ requested information and authorization from the Veteran to obtain private treatment records in a June 2016 letter.  The Veteran submitted additional private treatment records.  Further medical opinions were obtained in a November 2016 VA addendum and outstanding VA treatment records were associated with the claims file.  In February 2017, the AOJ issued an SSOC reflecting consideration of additional evidence received, followed by another period for response, before returning this matter to the Board.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, there is no prejudice to the Board proceeding to decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that his current right knee disability is attributable to service.  Specifically, during his February 2016 hearing, he claimed that his current right knee disability was aggravated by his second period of service, to include a 2005 right knee injury during basic training.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility, and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§  1111, 1137 (West 2014).

To rebut the presumption of soundness of  38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition pre-existed service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In this case, the record documents multiple right knee complaints and surgical treatment during and after service.  During his first period of service (from November 1973 to November 1976), treatment records reference complaints of right knee pain in November 1975 attributed to an unknown injury.  An April 1991 reserve service treatment record includes a notation that the Veteran had fully recovered from right knee orthoscopic surgery following the a June 1990 motor vehicle accident.  

During the Veteran's second period of service from May 2005 to March 2006, June 2005 service treatment document complaints of right knee pain attributed to a mild right knee strain.  The Veteran continued to complain of right knee pain in July 2005, and October 2005 service treatment records note that he was taking prescription medication for knee pain.  March 2006 service treatment records reference another minor right knee strain.  October 2005 pre-deployment and January 2006 post-deployment assessments were negative for right knee pain.  The report of a March 2006 separation examination references no complaints of right knee pain.  

Post-service, a  September 2009 VA orthopedic consultation notes provide a diagnosis of right degenerative joint disease.  Private treatment records reference right total knee arthroplasty in July 2010.  Upon completion of the knee replacement procedure, a diagnosis of end-stage degenerative joint disease of the right knee was provided.   

On April 2010 VA examination, x-rays of the right knee were noted to reveal advanced degenerative osteoarthritis.  Based on the Veteran's history of injury with recurrent pain and stiffness and objective evidence, the examiner diagnosed degenerative arthritis of right knee joint, status-post arthroscopy with scar.   The examiner noted that objective factors, including x-rays, showed degenerative arthritics changes and decreased range of motion associated with pain and scars indicative of an arthroscopic procedure.

In September 2014, the AOJ arranged for the Veteran to undergo a VA examination to obtain medical information addressing the nature and etiology of current right knee disability.  The examiner noted a diagnosis of degenerative arthritis of the right knee status-post arthroscopy with scar.  Based on a review of service treatment records, the examiner opined that, for the first period of service, it is less likely than not that the current right knee disability (degenerative arthritis of the right knee, status-post arthroscopy with scar, now status-post right total knee arthroplasty) is related to or aggravated by service.  As rationale, the examiner noted that during the first period of service, treatment records contain only one complaint of right knee pain in November 1975, but a subsequent November 1976 physical examination of the right knee was normal.  The examiner noted that the development of osteoarthritis in the right knee is a common and expected outcome after the June 1990 right medial meniscectomy.  As for the second period of service, the examiner stated that it is less likely than not that the Veteran's current right knee disability was aggravated beyond its normal progression because there is no evidence in the claims file showing aggravation.  The examiner noted that the June 2005 right knee injury had been treated and resolved, and acknowledged the Veteran's complaint of right knee pain from tripping over a cable in July 2009.  

Pursuant to the Board's June 2016 remand, in a November 2016 addendum, the September 2014 VA examiner opined that the Veteran had a right knee disability that clearly and unmistakably existed prior to the Veteran's second period of active service from May 30, 2005 to June 15, 2005.  As rationale, the examiner referenced August 1990 medical records documenting arthroscopic surgery for a right ruptured meniscus caused by a June 1990 motor vehicle accident.  The examiner further opined that the right knee disability was clearly and unmistakably not aggravated during or as a result of service.  The examiner explained that "the removal of the menisci will lead to degeneration of the joint as part of the natural protective mechanism of the knee is now absent and it is a natural progression of such a surgery that leads to accelerated arthritis of the knee which in many cases leads to a knee replacement."  The examiner concluded that although the Veteran had right knee replacement in July 2010, this was clearly and unmistakably due to the natural progression of the June 1990 right medial meniscectomy. 

While service treatment records document a knee complaint during the Veteran's first period of service, from November 1973 to November 1976,  there is no evidence or argument that a right knee disability had its onset during or is otherwise medically-related to, his first period of service.  Notably, the August 2014 VA examiner confirmed that there is no medical relationship between the current right knee disability and service.  Thus, any further discussion of the Veteran's first period of service is unnecessary.

As noted, the evidence reflects that in June 1990 (following his first period of service, but prior to his second period of service),  he was involved  in a motor vehicle accident causing injury to his right knee.  Here, the Veteran claims that his current right knee disability was aggravated by his second period of service, to include a 2005 right knee injury during basic training.  

As no right knee disability was noted on the entrance examination for the Veteran's second period of service, the presumption of soundness applies.  Therefore, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.   See 38 U.S.C.A. § 1111; Wagner, supra.

In general, lay statements by a veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  Although the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter such statements considered with all other material evidence will be considered in making a determination as to inception.  See Miller v. West, 11 Vet. App. 345 (1998) and 38 C.F.R. § 3.304(b)(1).

Here, the Board finds that competent, probative evidence establishes that a right knee condition clearly and unmistakably existed prior to the Veteran's second period of service.  Although no right knee condition was noted at service entrance,, opinion provided in September 2014 as well as a November 2016 addendum concluded that a right knee disability clearly and unmistakably existed prior to the Veteran's second period of service, starting in May 2005.  There is no contrary, competent evidence or opinion on file which rebuts the aforementioned opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

As clear and unmistakable evidence establishes that a right knee disability existed prior to the Veteran's second period of service, the remaining, question, then, is whether clear and unmistakable evidence also establishes that the Veteran's right knee disability was not aggravated during such service.  Here, during his second period of service, as noted, service treatment records document a mild right knee strain in June 2005 along with complaints of right knee pain.  However, aggravation entails permanent worsening beyond the natural progression of the disease.  

In this regard, the only medical opinion to directly address whether there exists a medical relationship between current right knee disability and the Veteran's service-and, more specifically, the matter of aggravation of a pre-existing right knee disability during the second period of service - provided in a September 2014 VA Examination Report and a November 2016 VA addendum, weighs against the claim.  The examiner acknowledged the in-service June 2005 right knee sprain incident, but found that it had since resolved.  The examiner concluded that although the Veteran had right knee replacement in July 2010, the current right knee arthritis disability is clearly and unmistakably due to the natural progression of the June 1990 right medial meniscectomy.  The examiner explained that "the removal of the menisci will lead to degeneration of the joint as part of the natural protective mechanism of the knee is now absent and it is a natural progression of such a surgery that leads to accelerated arthritis of the knee which in many cases leads to a knee replacement."  

The Board accepts the comments and opinions by that VA examiner as the most probative evidence of record.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The examiner conducted a detailed review of the claims file, to include the Veteran's documented history, and provided detailed supported rationale to explain why the right knee disability is unrelated to service, to include aggravation of a pre-existing right knee disability during the second period of service.  Each such stated rationale is plausible and consistent with the record.   Significantly, as neither the Veteran nor his representative has submitted or identified any contrary medical opinion-i.e., one that, in fact, supports a medical nexus between the Veteran's right knee disability and service, to include aggravation-the relevant medical opinion evidence on the question of etiology of current right knee disability is uncontroverted.  

Thus, the Board finds that the record reflects clear and unmistakable evidence that the Veteran's right knee disability existed prior to his second period of service, and that the disability was not aggravated due to injury or disease in-service, resulting in current disability.

Furthermore, to whatever extent the Veteran, his daughter, and/or or his representative assert that in-service injury during the Veteran's second period of service caused or aggravated the Veteran's current right knee disability, the Board finds that such assertions do not provide persuasive support for the claim.  The matters of whether the Veteran has right knee condition preexisting his second period of service, and whether any such condition was aggravated during such service, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to assert matters within their personal knowledge, and may be competent to provide opinions on some limited medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the questions upon which this claim turns are complex medical matters that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As none of the above-referenced individuals is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion on the complex medical matters at issue in this appeal.  Id.   As in connection with this claim, lay assertions as to the etiology of current right knee disability have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of lay assertions, alone.  

In sum, the Board finds that, although a pre-existing right knee disability was not noted at service entry during the Veteran's second period of active service, it is established by clear and unmistakable evidence that the Veteran entered this period of active duty with a pre-existing disability of the right knee. The Board further finds that it is established by clear and unmistakable evidence that the Veteran's pre-existing disability of the right knee was not aggravated by or a result of active duty.  Under these circumstance, the claim for service connection, must, therefore,  be denied.


ORDER

Service connection for a right knee disability, claimed as residual to right knee injury, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


